                                  Case 2:20-cv-03178-VAP-AS Document 16 Filed 05/18/20 Page 1 of 9 Page ID #:265



                                                                                                                       JS-6
                                  1                              UNITED STATES DISTRICT COURT
                                  2                             CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Angelica Lopez Arambula,
                                  6                                              2:20-cv-03178-VAP-ASx
                                                         Plaintiff,
                                  7                      v.                           Order GRANTING Motion to
                                  8      FAB4 LLC, et al.,
                                                                                          Remand (Dkt. 11)
                                  9                      Defendants
                                 10
Central District of California
United States District Court




                                 11
                                 12      Before the Court is Plaintiff Angelica Lopez Arambula’s (“Plaintiff”)
                                 13   Motion to Remand, filed April 17, 2020. (“Motion,” Dkt. 11). Defendant FCA
                                 14   US LLC opposed the Motion on April 27, 2020, (Dkt. 12), and Plaintiff replied
                                 15   on May 4, 2020, (Dkt. 13).
                                 16
                                 17      After considering all papers filed in support of, and in opposition to, the
                                 18   Motion, the Court deems this matter appropriate for resolution without a
                                 19   hearing pursuant to Local Rule 7-15. The Court GRANTS the Motion and
                                 20   REMANDS the action to the California Superior Court for the County of Los
                                 21   Angeles. The Court DENIES the request for attorneys’ fees.
                                 22
                                 23                                   I. BACKGROUND
                                 24      On March 2, 2020, Plaintiff filed her initial complaint against Defendants
                                 25   FAB4 LLC, dba Russell Westbrook Chrysler Dodge Jeep Ram of Van Nuys
                                 26   (“Russell Westbrook CDJR”) and FCA US LLC (“FCA”) (together,

                                                                            1
                                  Case 2:20-cv-03178-VAP-AS Document 16 Filed 05/18/20 Page 2 of 9 Page ID #:266




                                  1   “Defendants”) in Los Angeles Superior Court, asserting breach of implied
                                  2   and express warranty under California’s Song-Beverly Consumer Warranty
                                  3   Act and fraud against FCA US only, and negligent repair against Russell
                                  4   Westbrook CDJR. (See generally “Compl.,” Dkt. 1-2). Defendant FCA
                                  5   timely removed the action on April 6, 2020. (Dkt. 1). Plaintiff argues that
                                  6   Defendant FCA’s removal from state court was defective and improper
                                  7   because FCA failed to establish properly federal subject matter jurisdiction
                                  8   pursuant to 28 U.S.C. § 1332, diversity of citizenship. (Dkt. 11). Defendant
                                  9   FCA argues that removal is proper pursuant to this Court’s diversity
                                 10   jurisdiction, because Russell Westbrook CDJR is a sham defendant. (Dkt.
Central District of California
United States District Court




                                 11   1).
                                 12
                                 13                             II.    LEGAL STANDARD
                                 14         A district court has diversity jurisdiction over any civil action between
                                 15   citizens of different states if the amount in controversy exceeds $75,000,
                                 16   excluding interest and costs. 28 U.S.C. § 1332. “The general federal rule
                                 17   has long been to decide what the amount in controversy is from the
                                 18   complaint itself.” Horton v. Liberty Mut. Ins. Co., 367 U.S. 348, 353 (1961).
                                 19   The amount is “determined at the time the action commences, and a federal
                                 20   court is not divested of jurisdiction . . . . if the amount in controversy
                                 21   subsequently drops below the minimum jurisdictional level.” Hill v. Blind
                                 22   Indus. and Servs. of Md., 179 F.3d 754, 757 (9th Cir. 1999).
                                 23
                                 24         There is a strong presumption against removal jurisdiction, and
                                 25   federal jurisdiction “must be rejected if there is any doubt as to the right of
                                 26   removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th

                                                                               2
                                  Case 2:20-cv-03178-VAP-AS Document 16 Filed 05/18/20 Page 3 of 9 Page ID #:267




                                  1   Cir. 1992) (citation omitted). A “defendant always has the burden of
                                  2   establishing that removal is proper.” Id.
                                  3
                                  4                                III.   DISCUSSION
                                  5    A. Fraudulent Joinder
                                  6      It is undisputed that Plaintiff is a citizen and resident of California, and
                                  7   that Russell Westbrook CDJR is also a citizen of California.1 (See Compl.
                                  8   ¶¶ 2, 7; Dkt. 12 at 2). FCA is an LLC whose membership consists of several
                                  9   “nested” LLCs, none of which are citizens of California:
                                 10
Central District of California
United States District Court




                                             FCA US is, and was at the time Plaintiff commenced this action,
                                 11
                                             a limited liability company organized under the laws of the State
                                 12          of Delaware with its principal place of business in Michigan.
                                             The sole member of FCA US is FCA North America Holdings
                                 13          LLC, a limited liability company organized under Delaware law
                                 14          with its principal place of business in Michigan. The sole mem-
                                             ber of FCA North America Holdings LLC is FCA Holdco B.V.
                                 15          (Besloten Vennootschap), a company organized under the laws
                                             of the Netherlands with its principal place of business in Lon-
                                 16
                                             don, United Kingdom. The sole member of FCA Holdco B.V. is
                                 17          Fiat Chrysler Automobiles N.V. (Naamloze Venootschap), a
                                             publicly traded company incorporated under the laws of the
                                 18          Netherlands with its principal place of business in London,
                                 19          United Kingdom.

                                 20
                                      (Dkt 12 at 3-4 (internal citations omitted); see also Dkt. 3). Thus, while
                                 21
                                      Plaintiff and FCA are diverse from each other, Plaintiff is not diverse from
                                 22
                                      Russell Westbrook CDJR. FCA asserts that removal based on diversity
                                 23
                                      jurisdiction is proper nevertheless because Russell Westbrook CDJR is a
                                 24
                                 25
                                         1
                                           Plaintiff does not dispute Defendant’s contention that the amount in con-
                                 26      troversy requirement is satisfied here.

                                                                              3
                                  Case 2:20-cv-03178-VAP-AS Document 16 Filed 05/18/20 Page 4 of 9 Page ID #:268




                                  1   “sham defendant,” and, as such, its citizenship should not be considered for
                                  2   diversity purposes. (See Dkt. 1 ¶ 39 (“Defendant FCA contends that Plaintiff
                                  3   fraudulently joined Russell Westbrook CDJR in this action for no reason
                                  4   other than to defeat diversity jurisdiction and prevent removal of the action
                                  5   to federal court.”)). Removal is proper even if a non-diverse defendant is
                                  6   present where that defendant has been fraudulently joined or constitutes a
                                  7   sham defendant. Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996). Here,
                                  8   the only disputed element of federal diversity jurisdiction is the validity of
                                  9   Russell Westbook CDJR’s joinder in the action.
                                 10
Central District of California
United States District Court




                                 11       The Ninth Circuit recognizes “two ways to establish improper joinder:
                                 12   ‘(1) actual fraud in the pleading of jurisdictional facts, or (2) inability of the
                                 13   plaintiff to establish a cause of action against the non-diverse party in state
                                 14   court.’” Hunter v. Phillip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009)
                                 15   (quoting Smallwood v. Illinois Cent. RR. Co., 385 F.3d 568, 573 (5th Cir.
                                 16   2004)). Fraudulent joinder is established by the second method if a
                                 17   defendant shows that an “individual [] joined in the action cannot be liable
                                 18   on any theory.” Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir.
                                 19   1998). But “if there is a possibility that a state court would find that the
                                 20   complaint states a cause of action against any of the resident defendants,
                                 21   the federal court must find that the joinder was proper and remand the case
                                 22   to the state court.” Hunter, 582 F.3d at 1046 (Tillman v. R.J. Reynolds
                                 23   Tobacco, 340 F.3d 1277, 1279 (11th Cir. 2003) (per curiam)) (emphasis
                                 24   added). A defendant invoking federal court diversity jurisdiction on the basis
                                 25   of fraudulent joinder bears a “heavy burden” since there is a “general
                                 26

                                                                                4
                                  Case 2:20-cv-03178-VAP-AS Document 16 Filed 05/18/20 Page 5 of 9 Page ID #:269




                                  1   presumption against [finding] fraudulent joinder.” GranCare, LLC v.
                                  2   Thrower, 889 F.3d 543, 548 (9th Cir. 2018).
                                  3
                                  4          “The standard is not whether plaintiffs will actually or even probably
                                  5   prevail on the merits, but whether there is a possibility that they may do so.”
                                  6   Diaz v. Allstate Ins. Grp., 185 F.R.D. 581, 586 (C.D. Cal. 1998). Thus, "[i]f
                                  7   there is a non-fanciful possibility that plaintiff can state a claim under
                                  8   California law against the non-diverse defendants the court must remand."
                                  9   Macey v. Allstate Property and Cas. Ins. Co., 220 F. Supp. 2d 1116, 1117
                                 10   (N.D. Cal. 2002). The defendant must make this showing by clear and
Central District of California
United States District Court




                                 11   convincing evidence. Hamilton Materials, Inc. v. Dow Chem. Corp., 494
                                 12   F.3d 1203, 1206 (9th Cir. 2007).
                                 13
                                 14       In its Notice of Removal, Defendant FCA casts doubt on Plaintiff’s good
                                 15   faith in naming Russell Westbrook CDJR as a Defendant, stating that it
                                 16   “believes Plaintiff has no intention of prosecuting this claim against Russell
                                 17   Westbrook CDJR.” (Dkt. 1 ¶ 30). It provides no basis for this belief. FCA
                                 18   further claims that “it is evident Plaintiff’s claim against Russell Westbrook
                                 19   CDJR for ‘Negligent Repair’ is only brought to defeat the claim of diversity
                                 20   and removal to federal court,” but provides as its only support that “FCA’s
                                 21   counsel’s vast litigation experience in opposing these types of cases has
                                 22   been that individual dealerships have not been regularly sued.” (Dkt. 1 ¶
                                 23   32). This is, to put it mildly, unpersuasive: that counsel has not seen such a
                                 24   defendant joined before in no way establishes that the defendant was
                                 25   fraudulently joined.
                                 26

                                                                              5
                                  Case 2:20-cv-03178-VAP-AS Document 16 Filed 05/18/20 Page 6 of 9 Page ID #:270




                                  1       In its opposition to Plaintiff’s Motion to Remand, FCA makes two further
                                  2   arguments to support its contention that Russell Westbrook CDJR is a sham
                                  3   defendant: first, FCA argues that the economic loss doctrine bars recovery
                                  4   against Russell Westbrook CDJR, and second, that Plaintiff’s allegations
                                  5   against Russell Westbrook CDJR are pled inadequately. Plaintiff has
                                  6   rebutted both arguments.
                                  7
                                  8       Defendant FCA first argues that the economic loss doctrine bars a
                                  9   finding of liability against Russell Westbrook CDJR but fails to recognize that
                                 10   California law recognizes several exceptions to that doctrine, such as where
Central District of California
United States District Court




                                 11   there is negligent performance of services. Here, Plaintiff’s claim against
                                 12   Russell Westbrook CDJR is one for negligent performance of (repair)
                                 13   services. Courts in this district have held that “it is not obvious under
                                 14   California law that Plaintiffs' negligent repair claim . . . is barred by the
                                 15   economic loss rule.” Barillas v. FCA US LLC et al., No. 2:29-cv-02671-
                                 16   SVW-MRW, 2019 WL WL2865925, *2 (C.D. Cal. July 2, 2019). See also
                                 17   Saldivar v. FCA US LLC, No. 2:19-cv-06393-ODW (JPRx), 2019
                                 18   WL5310188, *2 (C.D. Cal. Oct. 21, 2019) (noting that “California courts have
                                 19   recognized an exception to the economic loss rule in cases involving
                                 20   negligent performance of services,” so “a possibility exist[ed] that a state
                                 21   court would find that Plaintiffs [had] state[d] a viable cause of action against”
                                 22   the defendant and therefore concluding that joinder was not fraudulent and
                                 23   plaintiff’s motion to remand should be granted).
                                 24
                                          The Court reaches the same conclusion here. The Court does not
                                 25
                                      decide if Plaintiff’s allegations have sufficiently overcome the economic loss
                                 26

                                                                               6
                                  Case 2:20-cv-03178-VAP-AS Document 16 Filed 05/18/20 Page 7 of 9 Page ID #:271




                                  1   doctrine, as that is not the issue presented by a motion to remand based on
                                  2   fraudulent joinder. Instead, as courts in this district have held, “when
                                  3   determining fraudulent joinder the question is not whether the current
                                  4   allegations state a claim, but whether it would be possible for plaintiff to
                                  5   amend with additional allegations could state a claim.” Graciella Carrillo, et
                                  6   al. v. FCA US LLC, et al., No. EDVC 20-481 JGB (SHKx), 2020 Minute
                                  7   Order, p. 3 (C.D. Cal. May 1, 2020) (citing Gayou v. Ford Motor Co., 2019
                                  8   WL 1325846, at *3 (C.D. Cal. Mar 25, 2019). Thus, even if Plaintiff has not
                                  9   pled the exception to the economic loss doctrine adequately in her original
                                 10   complaint, it is not clear that Plaintiff could not, by amending the complaint,
Central District of California
United States District Court




                                 11   overcome that doctrine.
                                 12
                                 13       Defendant FCA also argues that Plaintiff has pled inadequately its claim
                                 14   against Russell Westbrook CDJR, stating that Plaintiff has failed to provide
                                 15   details regarding the elements of a negligence claim. The Court disagrees.
                                 16   As Plaintiff argues, “[a] California law negligence claim requires that a
                                 17   plaintiff show the existence of a duty of care, that the defendant breached
                                 18   that duty, and that the breach proximately caused plaintiff’s damages. See
                                 19   Lueras v. BAC Home Loans Servicing, LP, 221 Cal. App. 4th 49, 62 (2013).”
                                 20   (Dkt. 13 at 3). Plaintiff has described each of these elements, (see Compl.
                                 21   ¶¶ 129-133), and provided a factual basis for them as well, (see Compl. ¶¶
                                 22   55-58). As described in greater detail above, the Court must determine not
                                 23   whether the claim is sufficiently articulated as pled, but rather whether it
                                 24   would be possible for plaintiff to amend with additional allegations could
                                 25   state a claim. Here, the Court finds that, even if negligence is pled
                                 26   inadequately in the current complaint, it is possible that Plaintiff could

                                                                              7
                                  Case 2:20-cv-03178-VAP-AS Document 16 Filed 05/18/20 Page 8 of 9 Page ID #:272




                                  1   amend the complaint to sufficiently articulate this claim against Russell
                                  2   Westbrook CDJR.
                                  3
                                  4      In sum, Defendant FCA has not shown that Plaintiff is unable “to
                                  5   establish a cause of action against the non-diverse party in state court,”
                                  6   Hunter v. Phillip Morris USA, 582 F.3d at 1044, and therefore has failed to
                                  7   meet its “heavy burden” to rebut the “general presumption against [finding]
                                  8   fraudulent joinder[,]” GranCare, LLC v. Thrower, 889 F.3d at 548. The Court
                                  9   also declines to drop Russell Westbrook CDJR as a defendant pursuant to
                                 10   Rule 21 and accordingly grants Plaintiff’s Motion to Remand.
Central District of California
United States District Court




                                 11
                                 12    B. Attorneys’ Fees
                                 13      Finally, Plaintiff seeks $625 for attorneys’ fees and expenses incurred a
                                 14   result of the removal. (Dkt. 11 at 10). Pursuant to 28 U.S.C. § 1447(c), “[a]n
                                 15   order remanding the case may require payment of just costs and any actual
                                 16   expenses, including attorney fees, incurred as a result of the removal.” A
                                 17   showing of bad faith is not required. Instead, “the standard for awarding
                                 18   fees should turn on the reasonableness of the removal. Absent unusual
                                 19   circumstances, courts may award attorney’s fees under § 1447(c) only
                                 20   where the removing party lacked an objectively reasonable basis for
                                 21   seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 140-41
                                 22   (2005). An award of fees under § 1447(c) is left to the district court’s
                                 23   discretion. Id. at 136, 139.
                                 24
                                 25         Attorneys’ fees are not warranted “solely because the removing
                                 26   party’s arguments lack merit.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d

                                                                             8
                                  Case 2:20-cv-03178-VAP-AS Document 16 Filed 05/18/20 Page 9 of 9 Page ID #:273




                                  1   1062, 1065 (9th Cir. 2008). Aside from articulating why Plaintiff believes
                                  2   Defendants’ removal was improper, Plaintiff gives no basis for the removal
                                  3   being objectively unreasonable. Accordingly, Plaintiff’s request for attorneys’
                                  4   fees is denied.
                                  5
                                  6                               IV.   CONCLUSION
                                  7      The Court therefore GRANTS the Motion to Remand and REMANDS
                                  8   the action to the California Superior Court for the County of Los Angeles.
                                  9   The Court DENIES Plaintiff’s request for attorneys’ fees.
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13   IT IS SO ORDERED.
                                 14
                                 15
                                          Dated:     5/18/20
                                 16                                                      Virginia A. Phillips
                                 17                                               Chief United States District Judge

                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                            9
